Winch, J.; Henry, J.. and Marvin, J.,
concur.
The sole question in this case is whether a judgment debtor, against whom proceedings in aid of execution have béen brought before a justice of the peace, as provided in Sections 6080-1 to 5, Revised Statutes of Ohio, is entitled to appeal said proceedings to the common pleas court. *
This question was raised in the case of Deveaux v. Leslie, 18 C. C., 482, and the Lucas County Circuit Court, Judge Haynes delivering the opinion, held that an appeal would lie in such cases.
This court, in the case of Carlin v. Hower, 24 C. C., 153, concurred in said opinion, and we now see no reason for changing our views on the subject-
The ease of Wilson Co. v. Cleveland Electric Ry. Co., 7 C.C. (N.S.), 258, does not overrule the case of Carlin v. Hower, on this proposition.
Judgment affirmed.